UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-32311 Ameralink, Inc. (Exact name of registrant issuer as specified in charter) Nevada 86-1010347 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1095 Myron Court, P.O. Box 10320, Zephyr Cove, NV89448 (Address of principal executive offices) (916) 768-2160 (Registrant's Telephone number, including area code) (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer []Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 5, 2011, the Issuer had 7,425,000 shares of its common stock, par value $0.001 per share, issued and outstanding. AMERALINK, INC. FORM 10-Q Table of Contents PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 PART II- OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. (Removed and Reserved) 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURE 12 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Ameralink, Inc. has included its unaudited condensed balance sheets as of June 30, 2011 and December 31, 2010 (the end of its most recently completed fiscal year), and unaudited condensed statements of operations for the three months and six months ended June 30, 2011 and 2010, and for the period from December 31, 1998 (date of inception) through June 30, 2011, and unaudited condensed statements of cash flows for the six months ended June 30, 2011 and 2010, and for the period from December 31, 1998 (date of inception) through June 30, 2011, together with unaudited condensed notes thereto.In the opinion of management of Ameralink, Inc., the financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the financial condition, results of operations, and cash flows of Ameralink, Inc. for the interim periods presented.The financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Ameralink, Inc. and the notes thereto for the year ended December 31, 2010 included in our annual report on Form 10-K. 1 AMERALINK,INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Receivable from attorney's trust account $
